SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 13G INFORMATION STATEMENT PURSUANT TO RULES 13d-1 AND 13d-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934 Pacific Rim Mining Corp. (Name of Issuer) Common Shares (Title of Class of Securities) (CUSIP Number) October2,2012 (Date of Event Which Requires Filing of This Statement) Check the Appropriate box to designate the rule pursuant to which this schedule is filed: o Rule 13d-1(b) x Rule 13d-1(c) o Rule 13d-1(d) CUSIP No. 694915208 13G Pageof 2 of 5 Pages 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS OceanaGold Corporation 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP*(a)o (b)o       3 SEC USE ONLY       4 CITIZENSHIP OR PLACE OF ORGANIZATION British Columbia, Canada 5 SOLE VOTING POWER NUMBER OF 42,125,000 common shares SHARES 6 SHARED VOTING POWER BENEFICIALLY OWNED BY 7 SOLE DISPOSITIVE POWER EACH 42,125,000 common shares REPORTING 8 SHARED DISPOSITIVE POWER PERSON WITH: 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 42,125,000 common shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 20.0% based on 210,926,708 common shares outstanding as of October 2, 2012(1) 12 TYPE OF REPORTING PERSON CO (1) As of October 2, 2012, OceanaGold Corporation beneficially owned 42,125,000 of the issuer’s 210,926,708 common shares outstanding, representing 19.97% of the common shares. CUSIP No. 694915208 13G Pageof 3 of 5 Pages Item 1(a).Name of Issuer: Pacific Rim Mining Corp. Item 1(b).Address of Issuer’s Principal Executive Offices: 625 Howe Street, Suite 1050 Vancouver, B.C. V6E 2T6 Item 2(a).Name of Person Filing: OceanaGold Corporation Item 2(b).Address of Principal Business Office or, if None, Residence: Level 5, 250 Collins Street Melbourne, Victoria Australia Item 2(c).Citizenship: British Columbia, Canada Item 2(d).Title of Class of Securities: Common Shares Item 2(e).CUSIP Number: Item 3. If this statement is filed pursuant to Rules 13d-1(b), or 13d-2(b) or (c), check whether the person filing is a: (a) o Broker or dealer registered under Section 15 of the Act; (b) o Bank as defined in Section 3(a)(6) of the Act; (c) o Insurance Company as defined in Section 3(a)(19) of the Act; (d) o Investment Company registered under Section 8 of the Investment Company Act; (e) o Investment adviser in accordance with Rule 13d-1(b)(1)(ii)(E); (f) o Employee benefit plan or endowment plan in accordance with Rule 13d-1(b)(1)(ii)(F); (g) o Parent holding company or control person, in accordance with Rule 13d-1(b)(1)(ii)(G); (h) o A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act; (i) o A church plan that is excluded from the definition of an investment company under Section 3(c)(14) of the Investment Company Act of 1940: (j) o Group, in accordance with Rule 13d-1(b)(1)(ii)(j). Item 4. Ownership. Provide the following information regarding the aggregate number and percentage of the class of securities identified in Item 1. CUSIP No. 694915208 13G Pageof 4 of 5Pages (a) Amount beneficially owned: See Item 9 on the cover page (b) Percent of class: See Item 11 on the cover page (c) Number of shares as to which such person has: (i)Sole power to vote or to direct the vote (ii)Shared power to vote or to direct the vote (iii)Sole power to dispose or to direct the disposition of (iv)Shared power to dispose or to direct the disposition of See Items 5-8 on the cover page Item 5. Ownership of Five Percent or Less of a Class. If the statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following []. Item 6. Ownership of More than Five Percent on Behalf of Another Person. N/A Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company or Control Person. N/A Item 8. Identification and Classification of Members of the Group. N/A Item 9. Notice of Dissolution of Group. N/A CUSIP No. 694915208 13G Pageof 5 of 5Pages Item 10. Certification. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect, other than activities solely in connection with a nomination under §240.14a-11. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: October 12, 2012 OceanaGold Corporation /s/ Mark Chamberlain By: Mark Chamberlain Its: Company Secretary
